     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 1 of 35    1




 1                  IN THE UNITED STATES DISTRICT COURT

 2                      FOR THE DISTRICT OF COLUMBIA

 3   ELECTRONIC PRIVACY             .
     INFORMATION CENTER             .
 4                   Plaintiff,     .
     vs.                            .      Docket No. CV 19-810-RBW
 5                                  .
     UNITED STATES DEPARTMENT       .      Washington, D.C.
 6   OF JUSTICE                     .
                                    .      Tuesday, April 9, 2019
 7                   Defendant.     .
     . . . . . . . . . . . . . . . .x      9:02 a.m.
 8

 9                     TRANSCRIPT OF MOTIONS HEARING

10        BEFORE THE HONORABLE SENIOR JUDGE REGGIE B. WALTON

11                     UNITED STATES DISTRICT JUDGE

12   APPEARANCES:

13   For the Plaintiff:      Alan Jay Butler, Esquire
                             Marc Rotenberg, Esquire
14                           John L. Davisson, Esquire
                             ELECTRONIC PRIVACY INFORMATION CENTER
15                           1718 Connecticut Avenue, NW
                             Suite 200
16                           Washington, DC 20009

17
     For the Defendant:      Courtney Danielle Enlow, Trial Attorney
18                           Elizabeth J. Spariro, Trial Attorney
                             U.S. DEPARTMENT OF JUSTICE
19                           Civil Division, Federal Programs Branch
                             1100 L Street, NW
20                           Washington, DC 20530

21

22

23

24

25
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 2 of 35   2




 1   Court Reporter:   Cathryn J. Jones, RPR
                       Official Court Reporter
 2                     Room 6521, U.S. District Court
                       333 Constitution Avenue, N.W.
 3                     Washington, D.C. 20001

 4

 5

 6

 7   Proceedings recorded by machine shorthand, transcript
     produced by computer-aided transcription.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 3 of 35     3




 1                        P R O C E E D I N G S

 2               THE DEPUTY CLERK:    Your Honor, this morning this

 3   is In re:    The Electronic Privacy Information Center versus

 4   the United States Department of Justice.       This is Civil

 5   Action Number 19-810.      Ask the parties to step forward and

 6   identify yourselves for the record, please.

 7               MR. BUTLER:    Good morning, your Honor, Alan Butler

 8   on behalf of the plaintiffs, Electronic Privacy Information

 9   Center.

10               THE COURT:    Good morning.

11               MS. ENLOW:    Good morning, your Honor, Courtney

12   Enlow for the Department of Justice, and with me at counsel

13   table is Elizabeth Shapiro.

14               THE COURT:    Good morning.

15               This matter is here on a motion for an injunction

16   filed by the plaintiff.      Let me just ask plaintiff's

17   counsel, how would I be able to at this point provide the

18   emergency relief that you're requesting?       It seems to me

19   clearly under the FOIA statute that the administrative

20   agency has a right to have an opportunity to scrub a

21   document for which production is being sought to assess

22   whether one of the exemptions under the statute apply.

23               And as I understand there's some process right now

24   taking place in reference to what should be I guess released

25   to Congress.    Obviously, it seems to me the assessment of
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 4 of 35      4




 1   what would need to be produced, assuming production is

 2   appropriate in this case, may be in fact broader than the

 3   redactions that will have to be effected in reference to

 4   what may be submitted to Congress.      But why at this time

 5   would it be appropriate for me to grant the relief that's

 6   being requested?

 7              MR. BUTLER:    Yes, your Honor.    So the key question

 8   now which is different slightly than the question at the

 9   time we filed the preliminary injunction is what actions

10   does this Court need to take to ensure that the agency

11   processes EPIC's request as soon as practicable, which is

12   what is required under the statute.      Obviously, it's no

13   longer in dispute that we're entitled to expedited

14   processing.   That was in dispute at the time that we filed

15   the complaint.     The agency's conceded that point.

16              Our position now is that this Court has authority

17   under 552(a)(4)(B) and Payne Enterprises, to enjoin the

18   agency to cease withholding responsive records.        That

19   doesn't mean that the Court is going to order the agency to

20   release all material regardless of whether or not it's

21   exempt.   But the point we're making is that there are three

22   categories of records in our proposal that we believe can be

23   expeditiously processed, and ultimately, the material can be

24   released on the schedule we've proposed.

25              First is the Mueller report itself.       And it's
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 5 of 35     5




 1   actually the agency's representation summarized in the

 2   Attorney General's letter to Congress that by mid-April, if

 3   not sooner, the agency will be finished with the processing

 4   and prepared to release that material to the public.         And

 5   our point is simply that at that, that is the point at which

 6   EPIC is entitled to receive the record and that this Court

 7   can issue an order consistent with the agency's own

 8   representation about that production.

 9               As to the other two categories we highlight in our

10   reply brief, one there are reports based on statements from

11   individuals within the Special Counsel's office that there

12   are summaries either in the report or associated with the

13   report that were specifically drafted as summaries.         And

14   we've seen in prior independent counsel reports that there

15   were executive summaries or introductions drafted to be

16   released to the public that we believe do not, would not

17   contain exempt material because they're drafted specifically

18   for that purpose.

19               So we believe that the agency can be ordered to

20   process those specific subcategory of the record immediately

21   because we believe they would not necessarily contain exempt

22   material.    And the third category that we've proposed in our

23   exchange with opposing counsel is that the agency

24   immediately begin processing Category 5 of EPIC's request.

25   We believe that that's a priority category and we are
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 6 of 35     6




 1   willing at this point to proceed in phases with the

 2   processing of our request.

 3             The agency at this point has not taken the

 4   position on a search for responsive records which so far as

 5   we know it has not conducted.      That can certainly be ordered

 6   to complete as well as, you know, a reasonable processing

 7   schedule which this Court enters routinely in FOIA matters

 8   necessarily would be available in this matter which is even

 9   more urgent than the normal FOIA requests.

10             THE COURT:    And what documents are you referencing

11   in this third category?     What type of documents?

12             MR. BUTLER:     So in Category 5 each of our -- the

13   seven categories in our request refers actually to a very

14   specific subset of records based on the Special Counsel

15   regulation.   Category V request, "referrals, any referrals

16   that the Special Counsel has made for all referrals by the

17   Special Counsel, Attorney General or Acting Attorney General

18   for administrative remedies, civil sanctions or other

19   governmental action outside the criminal justice system,"

20   which is under the regulatory authority of 600.4(c) of the

21   Special Counsel regulations.

22             And also I'll note that each of our, this request

23   which at the time we drafted it was based on the limited

24   public knowledge we have includes subcategories for drafts

25   and attached material which, you know, depending on the
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 7 of 35       7




 1   status of the records now, you know, obviously the agency

 2   could provide more information about whether that, there is

 3   substantial materials in those categories or not.

 4              But we believe that it would be completely within

 5   this Court's authority to order the immediate initiation of

 6   processing of that category.     We've proposed a timeline for

 7   the processing of that category by April 29th.        The agency

 8   hasn't offered a counterproposal at this point.

 9              THE COURT:    Anything else?

10              MR. BUTLER:    I'll just come back to the point that

11   just quickly the legal basis that you asked about.         I think

12   that the agency points out the Protect Democracy case.           I

13   think that case neatly summarizes how preliminary

14   injunctions can be handled in FOIA cases in this district.

15   And as I noted the first potential category of relief, we've

16   already been granted expedited processing.        But the second

17   category that this Court does have authority to ensure is

18   the documents are produced as soon as practicable.

19              And I'll just point out finally that that's not

20   the same thing as granting EPIC ultimate relief in this

21   case.   Ultimate relief in this case as in any FOIA case will

22   be a final resolution typically on cross-motions for summary

23   judgment as to whether the agency has in fact disclosed all

24   nonexempt material.

25              THE COURT:    Thank you.   Government response.
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 8 of 35      8




 1                MS. ENLOW:   Thank you, your Honor.    EPIC is not

 2   entitled to emergency injunctive relief to obtain a document

 3   that did not exist a month ago.      The Attorney General has

 4   laid out in his letters to Congress the process that is

 5   taking place.     And the Attorney General has stated that the

 6   government is well along in the process of redacting the

 7   report for information that must be redacted according to

 8   the law; Grand Jury information, information concerning

 9   intelligent sources and methods, information concerning

10   other ongoing matters and personal privacy information.

11   This process like I said the Attorney General has stated is

12   well along.     They're well along in the process of redacting

13   the report.

14                EPIC simply fails to meet any of the elements

15   showing clear entitlement to preliminary injunctive relief,

16   which is what they have to do here, especially to obtain

17   this sort of mandatory injunctive relief which the DC

18   Circuit has said should be issued sparingly.        EPIC shows no

19   irreparable harm.     Indeed, no harm by getting the report at

20   the same time as the rest of the public in approximately

21   mid-April.

22                The public interest is best served here by

23   allowing the process that the Attorney General has set forth

24   that the department's undertaking with the assistance of the

25   Special Counsel to finish that process, redact the
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 9 of 35   9




 1   appropriate material, and then at that point and once the

 2   government has had a chance to file its answer in this case,

 3   which is not even due till April 25th, to then come back,

 4   reassess where we are.     The world likely will be very

 5   different at that point and file a joint status report for

 6   the, you know, to propose further proceedings in this case.

 7                To the extent that they are seeking executive

 8   summaries, to the extent that the report includes executive

 9   summaries they will be processed along with the rest of the

10   report.     The Attorney General has stated that it is not in

11   the public's interest to release the report in a serial or

12   piecemeal fashion.     That's exactly what they're seeking

13   here.

14                Finally that Category 5 of documents that they

15   mentioned that category the Office of Information Policy has

16   submitted a declaration stating that that category of

17   documents could contain to the extent the records exists,

18   they could contain on the -- there's been a description of

19   the category itself that they could be subject to a number

20   of exemptions.     The department needs time as the declarant

21   stated to discuss with EPIC the scope of their request that

22   they're seeking in an attempt to better frame it and narrow

23   it.     Those discussions should take place in the regular

24   course after the government's filed an answer once the

25   report has been released, and then we'll know better where
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 10 of 35   10




 1   we are in this case.

 2              There's simply no basis to expedite this process

 3   now on an emergency injunctive relief.       And courts have

 4   repeatedly recognized that injunctive relief in FOIA cases

 5   should not be to order the government to produce documents.

 6   That's the EPIC case from 2014.      Project Democracy

 7   recognizes that as well, the Daily Caller.        There's numerous

 8   cases that recognize that.      Plaintiff simply is not entitled

 9   to it here.

10              THE COURT:    How would you be as the government

11   indicates irreparably harmed if you don't receive the

12   documents prior to the time when the public would receive

13   the documents following the Attorney General's review and

14   assessment of what should be released?

15              MR. BUTLER:    Well, your Honor, as to irreparable

16   harm again there's three different categories of records

17   we've laid out as to the Mueller report itself.         Our

18   proposal is not that we would receive the documents before

19   the public, but that the Court must order the agency to

20   provide their response commensurate with that processing.

21   But I think importantly our interest in this case are moving

22   forward as expeditiously as possible, as practicable to a

23   final resolution with each category of our request which as

24   I noted before would include judicial review of any

25   withholdings which is not going to happen in the public
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 11 of 35   11




 1   context where Attorney General Barr is sort of agreeing to

 2   provide materials to Congress.

 3              This Court has jurisdiction to review any

 4   withholdings.    And we want to seek review as expeditiously

 5   as possible in the public interest, so that's why we need

 6   the Court to ensure that the agency provides a FOIA response

 7   to EPIC that is reviewable commensurate with the timeline

 8   they've already agreed to.      And obviously as to the other

 9   categories, in particular the third category that, just

10   records responsive to Category 5 of our request, if the

11   agency doesn't even begin processing that category until

12   after their answer deadline, which I would note is a

13   litigation deadline that has nothing to do with their

14   obligation to process the request as soon as practicable,

15   then EPIC will have lost valuable time in obtaining records

16   that provide additional information about the context of

17   this Special Counsel proceeding.

18              There are hearings upcoming in Congress within

19   that time frame.    And EPIC and the public who EPIC informs

20   through its media status would not have information about,

21   necessary to understand the report and the context of the

22   report if we, if processing doesn't begin immediately.

23              THE COURT:    I understand what you're saying, but I

24   don't know if that really addresses the issue of irreparable

25   harm if you don't receive the information sooner than would
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 12 of 35     12




 1   be the normal course.

 2              MR. BUTLER:    Oh, your Honor --

 3              THE COURT:    I understand you want to get the

 4   information and you want to make the information available

 5   to the public, but I guess I'm having some difficulty

 6   understanding how if you don't get it sooner than later that

 7   somehow is going to cause irreparable harm.

 8              MR. BUTLER:    This goes to the point that's been

 9   raise in Payne and many other cases that stale information

10   is of a lesser value and also that, especially in the course

11   of an extremely urgent public debate over government

12   activities over which there is a significant and unique

13   public concern as there is in this case.        Time is really of

14   the essence.   And that was the point that was made in the

15   EPIC versus DOJ decision in 2006, which dealt with the

16   warrantless wiretapping program at the time which may be,

17   you know, the last most significant -- the last proceeding

18   as significant as the one we're dealing with right now.

19              And so time really is of the essence.        It's not

20   the case that we can simply wait around for months and

21   months for the agency to come back and negotiate a schedule

22   for processing that would take months and months.         The

23   reason that we're here, the reason we filed the preliminary

24   injunction is because this process needs to begin as soon as

25   practicable which we're entitled to under the statute.
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 13 of 35     13




 1               So I believe that with respect to the likelihood

 2   of the success on the merits the agency really has presented

 3   no argument that it's not practicable to process our request

 4   for the Mueller report in the timeline that they've already

 5   proposed.    They've offered no counterproposal as to the

 6   processing of our Category 5 records.

 7               And I'll note that in that proposal, which we

 8   offered to opposing counsel, we've already significantly

 9   narrowed and prioritized the scope of our request.

10   Obviously, if the agency was willing to engage in

11   negotiations over that processing we can do so further.           But

12   I believe that we've established irreparable harm which

13   would be caused by a refusal to even process our request at

14   this point to not produce our request commensurate with the

15   representations the agency has already made.

16               I think also the public interest in this matter,

17   the agency doesn't really contest given the significance of

18   the request the fact that there's -- agency points out

19   there's hundreds of other requests for similar material, so

20   the agency prioritizing this request is entirely sensible

21   given that they have a wide range of obligations for

22   similar, to process quickly similar material.

23               THE COURT:   Well I don't know what, I mean maybe

24   the government may not know at this time what your

25   projection would be as to how long it's going to take to
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 14 of 35      14




 1   process these documents that are being requested.         But does

 2   the government have any idea how long it's going to take

 3   before this information can be reviewed and assessment made

 4   as to what should be not produced and put us in a position

 5   where we can bring this to final resolution?

 6              MS. ENLOW:    Your Honor, OIP has started the

 7   process, but we don't know the time frame for the final

 8   resolution of this case at this point.

 9              The most efficient way to move forward with this

10   case right now would be for the government to file its

11   answer, the report to come out, and seven days after, the

12   government files its answer April 25th, seven days after

13   within that time period for the parties to meet and confer

14   to learn, to better frame EPIC's request and narrow it down

15   if possible, and have OIP understand exactly what EPIC is

16   seeking in some of these requests that are very broad and

17   it's not clear, and then have the parties file a joint

18   status report a week after the answer to propose a plan

19   going forward in this case.

20              We're not talking about months and months and

21   months here.   We're talking about in a matter of weeks

22   having the government and EPIC come together and file a

23   joint status report for the conclusion of this case.

24              THE COURT:    And in reference to these Category 5

25   documents that are being referenced do you have any idea how
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 15 of 35     15




 1   many documents we're talking about?

 2              MS. ENLOW:     I don't, your Honor.    But again I, the

 3   best way to go forward on that category as well is for the

 4   parties to be able to meet and confer about it and then file

 5   a joint status report proposing further proceedings to move

 6   forward with that processing.

 7              THE COURT:     And you would be proposing this joint

 8   status report be submitted to me by when?

 9              MS. ENLOW:     A week after our answer.     Our answer

10   is due April 25th.      A week after would be May 2nd, I

11   believe, May 1st.

12              THE COURT:     I was just advised this morning that

13   I'll be assigned I guess another case by another filer

14   basically seeking the same information that's being sought

15   in this case.    It was assigned to another judge, but when he

16   realized that this case had been assigned to me already he

17   concluded I think appropriately, that it's a related case so

18   that case will be reassigned to me today as I understand.

19              I guess I'm just not convinced that there has been

20   a sufficient showing of irreparable harm if we adhere to

21   what the government is being suggested in reference to its

22   filing an answer by the 25th of April.       And the parties then

23   meet and conferring and then coming back before me seven

24   days after that to see where we are at that point.

25              I agree with the plaintiff that this is a very
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 16 of 35   16




 1   important matter and the public has a right to know what it

 2   can know about the investigation as expeditiously as

 3   possible.    And therefore, I will keep the parties on a fast

 4   track so that we can get this done as soon as possible, but

 5   I just don't see what I accomplish by way of putting in

 6   place a procedure at least at this point that would be

 7   inconsistent with what the government is being proposed.

 8               That would bring us back here in early May, and

 9   hopefully we'd have a better appreciation of how many

10   documents we're talking about and what type of time schedule

11   we would be on in having these documents reviewed and an

12   assessment made as to what could be produced.         And then

13   whatever the government decides can't be produced put us in

14   a position where we could proceed to summary judgment in

15   reference to those documents.

16               Again, I just don't see how there's irreparable

17   harm if we're talking about this only being moved back

18   several weeks when I would be in a better position to know

19   exactly what the landscape is, how many documents we're

20   talking about, and how long we're talking about it would be

21   before the government believes it would be in a position to

22   assess what can be or what cannot be produced.

23               MS. ENLOW:    Thank you, your Honor.

24               THE COURT:    Yes.

25               MR. BUTLER:    A few additional points relevant to
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 17 of 35     17




 1   what you were just saying, your Honor.       This really is an

 2   ongoing and urgent matter.      The Attorney General is

 3   testifying in Congress literally at this moment, is

 4   preparing to testify again in several weeks.        And frankly,

 5   the answer deadline that the agency refers to again has

 6   nothing to do with this request.       Has nothing to do with the

 7   as soon as practicable standard.       And if the agency wants to

 8   confer with EPIC and review the requests and set a

 9   processing schedule as soon as practicable, which they're

10   required under the statute, then that should simply happen

11   now.   We don't need to wait for an answer for that to

12   happen.

13              And in fact, EPIC did try to begin that process

14   last week when we contacted the agency and opposing counsel

15   to avoid the need for briefing and for the hearing before

16   your Honor today.    We want the process to begin now.        And

17   again that processing includes a search for responsive

18   records, determination by the agency of how many exist for

19   the different categories we're willing to scope and

20   prioritize.

21              We're willing to make this process as efficient as

22   possible, but waiting several weeks is not only going to

23   cause EPIC irreparable harm because of the ongoing public

24   debate that's not informed by the information we seek, but

25   is also not consistent with the statutory standard, with the
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 18 of 35        18




 1   agency's requirement to produce as soon as practicable.            The

 2   answer deadline is just simply not related to that issue.

 3              And I'll point out that in any number of cases

 4   that, a number of cases that we reviewed which we referred

 5   to in our reply brief involving preliminary injunctions in

 6   this court, parties come together at the time the

 7   preliminary injunction is filed or after that or at the time

 8   of the hearing and agree on a schedule for processing.            It

 9   happened in EPIC's case against the National Archives last

10   year.   It happened in two different cases we cited against

11   the Department of Justice last year, and even in a number of

12   Your Honor's cases that we found that didn't involve

13   preliminary injunction.

14              The agency came to a hearing prepared with

15   information about the responsive records of the request.

16   The agency had a request for months.       They've had our

17   complaint for weeks.     At this point we believe they need to

18   begin that processing, the process of identifying records

19   responsive to EPIC's request.      And I also point out that the

20   Mueller report is a single record.       It's 400 pages, but the

21   agency already began reviewing it weeks ago.        And so I don't

22   think it's credible to say that, for the agency to say that

23   it's not practicable to process and produce that request

24   commensurate with their prior representations with respect

25   to the other categories.
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 19 of 35      19




 1               I think that the orderly process that this Court

 2   typically imposes in FOIA cases is that once the parties

 3   have appeared the parties are instructed to confer and to

 4   set a processing schedule commensurate with their

 5   obligations which I think is exactly what should happen now

 6   and not in several weeks.

 7               THE COURT:   Government, do you intend or are you

 8   prepared to work with EPIC between now and when your answer

 9   would be filed to try and identify what responsive documents

10   exists so you'd be in a better position to determine as soon

11   as possible exactly what the landscape is and what we're

12   talking about as far as what needs to be reviewed and what

13   conceivably needs to be produced?

14               MS. ENLOW:   Your Honor, the government certainly

15   has no intention of delaying discussions with EPIC.         Again,

16   I think the best course forward here is to wait for the

17   report to be released and then we can have the discussions

18   of exactly what EPIC is seeking.

19               THE COURT:   Do you know exactly when that is going

20   to occur?

21               MS. ENLOW:   No I do not, your Honor.      I don't have

22   that information.    But I will say, your Honor, EPIC's claim

23   of wanting a schedule right -- again, we're here on a

24   preliminary injunction.     They simply have not met their high

25   burden of showing irreparable harm.       They claim that
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 20 of 35      20




 1   irreparable, they've suffered irreparable harm simply

 2   because the agency hasn't produced the records or because

 3   there's public debate going on right now.        But that claim of

 4   irreparable harm should be rejected out right.         It's a very

 5   high bar as the court in the EPIC 2014 case said.

 6              Simply not getting the records does not meet that

 7   high bar because presumably every FOIA requester who's filed

 8   a case in court would have that same irreparable harm.            That

 9   simply is not the standard here.

10              Again, we should wait for the process the Attorney

11   General has laid out to take place, the government file an

12   answer, and then seven days after file a joint status

13   report.

14              THE COURT:    Okay.   Let me take a short break and

15   come back with my ruling.

16              [Thereupon, recess taken at 9:33 a.m.m, resuming

17              at 9:38 a.m.]

18              THE COURT:    I fully appreciate the desire on the

19   part of EPIC to acquire this information as quickly as

20   possible and to have the processing of what is being sought

21   occur as quickly as possible.      I can appreciate that this is

22   an extremely important subject matter to the nation.          And as

23   a result of that I think it's important that the government

24   be as transparent as possible in references to what it

25   produces consistent with the law.
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 21 of 35        21




 1              But at this point I'm being asked to impose an

 2   extraordinary remedy of an injunction, and obviously it's an

 3   appropriate remedy to impose in appropriate circumstances.

 4   But here I just haven't been convinced that not adhering to

 5   what the government is being suggested be done at this point

 6   that pursuing that course would cause irreparable harm to

 7   the plaintiffs by not proceeding at a more expedited manner

 8   than is being suggested.

 9              But I do have a couple of questions however.           In

10   reference to the government's as I understand agreement as

11   far as expediting the review of at least something has been

12   agreed to is that only the report itself that the

13   government -- because it was a request for expedited

14   processing, and I thought there was some agreement that that

15   had been resolved.      As I understood that's only in reference

16   to the report; is that right?      Or is that not even correct?

17              MS. ENLOW:     No, your Honor, the department has

18   granted expedited processing for EPIC's FOIA request, its

19   entire request.    But what that means though is that the

20   department should be allowed to process the documents, the

21   request as soon as practicable.      Here if you read EPIC's

22   request at its broadest they're literally asking for, or

23   could be asking for all records from the Special Counsel's

24   office.

25              And so what the government is proposing is that
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 22 of 35    22




 1   the government take the time now to, and after the report is

 2   released and then after the government has a chance to file

 3   its answer in this case, to work, to have discussions with

 4   EPIC with narrowing these broad requests to better

 5   understanding what EPIC is seeking for -- seeking.

 6                We can talk to them about the scope of the

 7   request, but the idea of discussing the actual schedule for

 8   processing the documents, processing and release of any

 9   documents should happen after the report is released so we

10   better understand the world we're living in.

11                OIP also has a, as our declarant has stated a high

12   burden of expedited requests -- high burden of other cases

13   that it's processing as well.

14                THE COURT:   One moment.

15                [Brief pause.]

16                THE COURT:   Okay.

17                MS. ENLOW:   Thank you, your Honor.    My final point

18   was EPIC should not be permitted leapfrog over these

19   requests that were granted expedited processing before it

20   was.

21                THE COURT:   There are other requests that you are

22   processing at this time that the courts have ordered be

23   expedited?

24                MS. ENLOW:   Yes, your Honor.   As set forth in the

25   declaration, I believe there's ten expedited requests that
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 23 of 35   23




 1   in litigate -- nine or ten expedited requests that are

 2   already in litigation.     But there's also all the other

 3   expedited requests that OIP has that are not in litigation

 4   but they have granted expedition to that OIP also has to

 5   process.   And EPIC is simply not entitled to leapfrog over

 6   all those requests simply because they filed a lawsuit.

 7              That being said, your Honor, the government will

 8   be processing as the Attorney General stated the report for

 9   release and then OIP will begin processing it for release

10   and for FOIA.

11              THE COURT:    Do you know if that processing of the

12   report also includes the summaries?

13              MS. ENLOW:    I don't have that information, your

14   Honor.

15              THE COURT:    Okay.   Well, I'll need to know that

16   when we come back what documents are in fact encompassed

17   within the agreement to expedite the request.         And I'll need

18   to know a timetable as to how long its believed -- I mean, I

19   don't know how, I guess you'll have to confer with EPIC and

20   I'll require that you try and do that as expeditiously as

21   possible to see exactly what the scope of the requests are

22   so that you can narrow your assessment as to what the

23   universe of documents are that need to be searched and

24   processed to see what exactly within those documents can and

25   should be produced so that hopefully when we come back here
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 24 of 35        24




 1   seven days after your answer is filed that we'll be in a

 2   position to put in place a scheduling order that will move

 3   this matter expeditiously to conclusion.

 4                So I will at this point have to deny the motion

 5   for an injunction concluding that based upon what's been

 6   represented to me that I have not been convinced that

 7   irreparable harm has been established, and that is a

 8   foundation requirement for the issuance of injunctive

 9   relief.     So I will deny without prejudice the request for

10   injunctive relief at this point.           And the government will

11   file its answer by the 25th.        Yes.

12                MR. BUTLER:     Your Honor, we understand that your

13   Honor believes that the best way for this case to move

14   forward is through conferring with the agency and issuing a

15   status report in order to produce an expeditious schedule.

16   I would only note that that can happen right now.           And EPIC

17   actually already reached out last week to opposing counsel

18   to begin that process.

19                An agency answer as you know in a FOIA case is

20   mostly boilerplate.        It's not going to add anything.        We

21   believe that we could simply begin now conferring with

22   opposing counsel.     We can file a status report within a

23   week.     We've already began attempting to narrow the scope,

24   focus the scope of our request and prioritize.           And if

25   opposing counsel would engage in negotiations with us, we
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 25 of 35    25




 1   believe we could do that more expeditiously.        It wouldn't

 2   actually require Your Honor to enter a preliminary

 3   injunction order.     All you would have to do is order the

 4   parties to confer and file a joint status report in a week

 5   and that would also provide an opportunity for this Court to

 6   be updated about the status of the release of the Mueller

 7   report itself, and also to provide an update as to the

 8   status of prioritized categories of EPIC's requests narrowed

 9   specifically and tailored to be processed as expeditiously

10   as possible.

11                And one additional thing I'll just note is that

12   EPIC's initial request and appeal were filed months ago.          So

13   if the agency is truly granting our request for expedited

14   processing and therefore waiving that argument then we

15   should have been put in the queue at that point not now.

16   And another -- on that point I'll also point out that the

17   agency notes in its own brief that it doesn't process

18   expedited requests wholesale in order.       It processes in

19   piecemeal.     So the first step of any expedited processing

20   would be a search identifying responsive records, you know,

21   potentially scoping out areas of the requests, all of which

22   I think can and should happen now.       The agency hasn't even

23   actually represented that other expedited requests are still

24   at the search stage.

25                So I believe it would be consistent with this
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 26 of 35     26




 1   Court's practice and also in the interest of all parties

 2   here to move this forward expeditiously if we simply had a

 3   status report in a week.

 4              THE COURT:    Any response to that request?

 5              MS. ENLOW:    Your Honor, the Court already ruled on

 6   their motion for preliminary injunction.        Again, the best

 7   way forward is to have the report released, the answer and

 8   then JSR seven days after.

 9              THE COURT:    Very well.     I will require that the

10   answer be filed by the 25th, and the parties thereafter meet

11   and confer and try and assess how this case should proceed

12   thereafter as expeditiously as humanly possible.         And I'll

13   require that the parties report back to me either on the 2nd

14   or the 3rd of May, and at that point be prepared to propose

15   a schedule for the review and the production of documents on

16   an expedited basis.

17              Either day.    I don't have anything on my calendar

18   either day so either day is fine.        Either preferred day,

19   either side?

20              MS. ENLOW:    Just have a moment, your Honor.

21              MR. BUTLER:    Your Honor, May 2nd would be

22   preferable, Thursday.

23              THE COURT:    That's fine.

24              MS. ENLOW:    May 2nd.

25              THE COURT:    Any particular time, I'm free all day?
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 27 of 35    27




 1              MR. BUTLER:    We're free all day as well, your

 2   Honor.

 3              THE COURT:    Very well.    Ten o'clock.    There was

 4   one question I needed to ask.      I think you said the

 5   expedited review that the government has agreed to doesn't

 6   encompass the Mueller report, but you're not sure as to

 7   whether it encompasses the summaries and whether it

 8   encompasses any of these Category 5 requests; is that right?

 9              MS. ENLOW:    Your Honor, to be clear the expedited

10   processing that the department has granted is for EPIC's

11   entire FOIA request that includes the Mueller report, that

12   includes Category 5.

13              THE COURT:    And the summaries?

14              MS. ENLOW:    To the extent they are part of the

15   report that would include that as well.

16              THE COURT:    I assume they're part of the report,

17   right?   They were submitted --

18              MS. ENLOW:    I don't know.

19              THE COURT:    If the report in the media is correct

20   that they were submitted as a part of the report I assume?

21              MS. ENLOW:    I don't know, your Honor.

22              THE COURT:    Very well.    Thank you.

23              [Thereupon, the proceedings adjourned at 9:50

24              a.m.]

25
     Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 28 of 35   28




 1                               CERTIFICATE

 2              I, Cathryn J. Jones, an Official Court Reporter

 3   for the United States District Court of the District of

 4   Columbia, do hereby certify that I reported, by machine

 5   shorthand, the proceedings had and testimony adduced in the

 6   above case.

 7              I further certify that the foregoing 27 pages

 8   constitute the official transcript of said proceedings as

 9   transcribed from my machine shorthand notes.

10              In witness whereof, I have hereto subscribed my

11   name, this the 9th day of April, 2019.

12

13
                                     /s/_Cathryn J. Jones
14                                   Cathryn J. Jones, RPR
                                     Official Court Reporter
15

16

17

18

19

20

21

22

23

24

25
                                       14/20 14/21 15/1 15/4 16/2 16/10          April 25th [1] 14/12
        Case 1:19-cv-00810-RBW16/17
                                 Document
                                    16/20 16/2025   Filed
                                                18/15 19/1204/10/19
                                                            22/6  AprilPage   29 7/7
                                                                        29th [1]  of 35
MR. BUTLER: [11] 3/6 4/6 6/11 7/9
                                        25/6                                     Archives [1] 18/9
10/14 12/1 12/7 16/24 24/11 26/20
26/25                                  above [1] 28/6                            are [26] 4/21 5/10 5/12 5/25 6/10 7/18
                                       accomplish [1] 16/5                        9/4 9/7 10/1 10/21 11/18 14/1 14/16
MS. ENLOW: [19] 3/10 7/25 14/5 15/1
                                       according [1] 8/7                          14/25 15/24 19/3 19/7 22/21 22/21
15/8 16/22 19/13 19/20 21/16 22/16
                                       acquire [1] 20/19                          23/1 23/3 23/16 23/21 23/23 25/23
22/23 23/12 26/4 26/19 26/23 27/8
                                       Acting [1] 6/17                            27/14
27/13 27/17 27/20
                                       action [2] 3/5 6/19                       areas [1] 25/21
THE COURT: [31]
                                       actions [1] 4/9                           argument [2] 13/3 25/14
THE DEPUTY CLERK: [1] 3/1
                                       activities [1] 12/12                      around [1] 12/20
.                                      actual [1] 22/7                           as [89]
.x [1] 1/7                             actually [5] 5/1 6/13 24/17 25/2 25/23    ask [3] 3/5 3/16 27/4
                                       add [1] 24/20                             asked [2] 7/11 21/1
/                                      additional [3] 11/16 16/25 25/11          asking [2] 21/22 21/23
/s [1] 28/13                           addresses [1] 11/24                       assess [3] 3/21 16/22 26/11
                                       adduced [1] 28/5                          assessment [5] 3/25 10/14 14/3 16/12
1                                      adhere [1] 15/20                           23/22
1100 [1] 1/19                          adhering [1] 21/4                         assigned [3] 15/13 15/15 15/16
1718 [1] 1/15                          adjourned [1] 27/23                       assistance [1] 8/24
19-810 [1] 3/5                         administrative [2] 3/19 6/18              associated [1] 5/12
19-810-RBW [1] 1/4                     advised [1] 15/12                         assume [2] 27/16 27/20
1st [1] 15/11                          after [15] 9/24 11/12 14/11 14/12         assuming [1] 4/1
                                        14/18 15/9 15/10 15/24 18/7 20/12        attached [1] 6/25
2                                       22/1 22/2 22/9 24/1 26/8                 attempt [1] 9/22
200 [1] 1/15                           again [10] 10/16 15/2 16/16 17/4 17/5     attempting [1] 24/23
20001 [1] 2/3                           17/17 19/15 19/23 20/10 26/6             Attorney [15] 1/17 1/18 5/2 6/17 6/17
20009 [1] 1/16                         against [2] 18/9 18/10                     8/3 8/5 8/11 8/23 9/10 10/13 11/1 17/2
2006 [1] 12/15                         agency [36]                                20/10 23/8
2014 [2] 10/6 20/5                     agency's [4] 4/15 5/1 5/7 18/1            authority [4] 4/16 6/20 7/5 7/17
2019 [2] 1/6 28/11                     ago [3] 8/3 18/21 25/12                   available [2] 6/8 12/4
20530 [1] 1/20                         agree [2] 15/25 18/8                      Avenue [2] 1/15 2/2
25th [6] 9/3 14/12 15/10 15/22 24/11   agreed [3] 11/8 21/12 27/5                avoid [1] 17/15
 26/10                                 agreeing [1] 11/1
27 [1] 28/7                            agreement [3] 21/10 21/14 23/17           B
29th [1] 7/7                           aided [1] 2/7                             back [10] 7/10 9/3 12/21 15/23 16/8
2nd [4] 15/10 26/13 26/21 26/24        Alan [2] 1/13 3/7                         16/17 20/15 23/16 23/25 26/13
                                       all [11] 4/20 6/16 7/23 21/23 23/2 23/6   bar [2] 20/5 20/7
3                                       25/3 25/21 26/1 26/25 27/1               Barr [1] 11/1
333 [1] 2/2                            allowed [1] 21/20                         based [4] 5/10 6/14 6/23 24/5
3rd [1] 26/14                          allowing [1] 8/23                         basically [1] 15/14
                                       along [4] 8/6 8/12 8/12 9/9               basis [3] 7/11 10/2 26/16
4                                      already [11] 7/16 11/8 13/4 13/8 13/15    be [71]
400 [1] 18/20                           15/16 18/21 23/2 24/17 24/23 26/5        because [9] 5/17 5/21 12/24 17/23
                                       also [13] 6/22 12/10 13/16 17/25 18/19    20/2 20/2 20/7 21/13 23/6
5                                       22/11 23/2 23/4 23/12 25/5 25/7 25/16    been [13] 7/16 9/18 9/25 12/8 15/16
552 [1] 4/17                            26/1                                     15/19 21/4 21/11 21/15 24/5 24/6 24/7
                                       another [4] 15/13 15/13 15/15 25/16       25/15
6                                      answer [20] 9/2 9/24 11/12 14/11          before [8] 1/10 10/18 10/24 14/3 15/23
600.4 [1] 6/20                          14/12 14/18 15/9 15/9 15/22 17/5         16/21 17/15 22/19
6521 [1] 2/2                            17/11 18/2 19/8 20/12 22/3 24/1 24/11    began [2] 18/21 24/23
                                        24/19 26/7 26/10                         begin [10] 5/24 11/11 11/22 12/24
8                                      any [13] 6/15 7/21 8/14 10/24 11/3        17/13 17/16 18/18 23/9 24/18 24/21
810 [1] 3/5                             14/2 14/25 18/3 22/8 25/19 26/4 26/25    behalf [1] 3/8
                                        27/8                                     being [13] 3/21 4/6 14/1 14/25 15/14
9                                                                                15/21 16/7 16/17 20/20 21/1 21/5 21/8
                                       anything [3] 7/9 24/20 26/17
9:02 [1] 1/7                           appeal [1] 25/12                          23/7
9:33 [1] 20/16                         APPEARANCES [1] 1/12                      believe [14] 4/22 5/16 5/19 5/21 5/25
9:38 [1] 20/17                         appeared [1] 19/3                         7/4 13/1 13/12 15/11 18/17 22/25
9:50 [1] 27/23                         apply [1] 3/22                            24/21 25/1 25/25
9th [1] 28/11                          appreciate [2] 20/18 20/21                believed [1] 23/18
A                                      appreciation [1] 16/9                     believes [2] 16/21 24/13
                                       appropriate [5] 4/2 4/5 9/1 21/3 21/3     best [5] 8/22 15/3 19/16 24/13 26/6
a.m [3] 1/7 20/17 27/24                appropriately [1] 15/17                   better [8] 9/22 9/25 14/14 16/9 16/18
a.m.m [1] 20/16                        approximately [1] 8/20                    19/10 22/4 22/10
able [2] 3/17 15/4                     April [9] 1/6 5/2 7/7 8/21 9/3 14/12      between [1] 19/8
about [18] 5/8 7/2 7/11 11/16 11/20     15/10 15/22 28/11                        boilerplate [1] 24/20
B                                       25/4 26/11                               didn't [1] 18/12
        Case 1:19-cv-00810-RBW  Document
                             conferring       25 24/14
                                        [3] 15/23 Filed  04/10/19
                                                       24/21        Page[5]304/8of9/5
                                                                different          3510/16 17/19 18/10
Branch [1] 1/19
                                       Congress [7] 3/25 4/4 5/2 8/4 11/2        difficulty [1] 12/5
break [1] 20/14
                                        11/18 17/3                               disclosed [1] 7/23
brief [4] 5/10 18/5 22/15 25/17
                                       Connecticut [1] 1/15                      discuss [1] 9/21
briefing [1] 17/15
                                       consistent [4] 5/7 17/25 20/25 25/25      discussing [1] 22/7
bring [2] 14/5 16/8
                                       constitute [1] 28/8                       discussions [4] 9/23 19/15 19/17 22/3
broad [2] 14/16 22/4
                                       Constitution [1] 2/2                      dispute [2] 4/13 4/14
broader [1] 4/2
                                       contacted [1] 17/14                       district [7] 1/1 1/2 1/11 2/2 7/14 28/3
broadest [1] 21/22
                                       contain [4] 5/17 5/21 9/17 9/18           28/3
burden [3] 19/25 22/12 22/12
                                       contest [1] 13/17                         Division [1] 1/19
Butler [2] 1/13 3/7
                                       context [3] 11/1 11/16 11/21              do [16] 5/16 8/16 11/13 13/11 14/25
C                                      convinced [3] 15/19 21/4 24/6             17/6 17/6 19/7 19/19 19/21 21/9 23/11
calendar [1] 26/17                     correct [2] 21/16 27/19                   23/20 25/1 25/3 28/4
Caller [1] 10/7                        could [9] 7/2 9/17 9/18 9/19 16/12        Docket [1] 1/4
came [1]   18/14                        16/14 21/23 24/21 25/1                   document [2] 3/21 8/2
can [21] 4/22 4/23 5/7 5/19 6/5 7/14   counsel   [15] 3/12 3/17 5/14 5/23 6/14   documents [24] 6/10 6/11 7/18 9/14
 12/20 13/11 14/3 14/5 16/2 16/4 16/22  6/16 6/17  6/21 8/25 11/17 13/8 17/14    9/17 10/5 10/12 10/13 10/18 14/1
 19/17 20/21 22/6 23/22 23/24 24/16     24/17 24/22   24/25                      14/25 15/1 16/10 16/11 16/15 16/19
 24/22 25/22                           Counsel's [2] 5/11 21/23                  19/9 21/20 22/8 22/9 23/16 23/23
can't [1] 16/13                        counterproposal [2] 7/8 13/5              23/24 26/15
cannot [1] 16/22                       couple [1] 21/9                           does [4] 4/10 7/17 14/1 20/6
case [30]                              course [5] 9/24 12/1 12/10 19/16 21/6     doesn't [6] 4/19 11/11 11/22 13/17
cases [10] 7/14 10/4 10/8 12/9 18/3    court [22] 1/1 2/1 2/1 2/2 4/10 4/16      25/17 27/5
 18/4 18/10 18/12 19/2 22/12            4/19 5/6 6/7 7/17 10/19 11/3 11/6 18/6   DOJ [1] 12/15
categories [9] 4/22 5/9 6/13 7/3 10/16 19/1 20/5 20/8 25/5 26/5 28/2 28/3        don't [17] 10/11 11/24 11/25 12/6
 11/9 17/19 18/25 25/8                  28/14                                    13/23 14/7 15/2 16/5 16/16 17/11
category [23] 5/22 5/24 5/25 6/11 6/12 Court's  [2] 7/5 26/1                     18/21 19/21 23/13 23/19 26/17 27/18
 6/15 7/6 7/7 7/15 7/17 9/14 9/15 9/16 Courtney    [2] 1/17 3/11                 27/21
 9/19 10/23 11/9 11/10 11/11 13/6      courts  [2]  10/3 22/22                   done [2] 16/4 21/5
 14/24 15/3 27/8 27/12                 credible [1] 18/22                        down [1] 14/14
Cathryn [4] 2/1 28/2 28/13 28/14       criminal [1] 6/19                         drafted [4] 5/13 5/15 5/17 6/23
cause [3] 12/7 17/23 21/6              cross [1] 7/22                            drafts [1] 6/24
caused [1] 13/13                       cross-motions [1] 7/22                    due [2] 9/3 15/10
cease [1] 4/18                         CV [1] 1/4
                                                                                 E
CENTER [4] 1/3 1/14 3/3 3/9             D                                        each [3] 6/12 6/22 10/23
certainly [2] 6/5 19/14
                                        D.C [2] 1/5 2/3                          early [1] 16/8
CERTIFICATE [1] 28/1
                                        Daily [1] 10/7                           effected [1] 4/3
certify [2] 28/4 28/7
                                        Danielle [1] 1/17                        efficient [2] 14/9 17/21
chance [2] 9/2 22/2
                                        Davisson [1] 1/14                        either [7] 5/12 26/13 26/17 26/18
Circuit [1] 8/18
                                        day [7] 26/17 26/18 26/18 26/18 26/25     26/18 26/18 26/19
circumstances [1] 21/3
                                        27/1 28/11                               ELECTRONIC [4] 1/3 1/14 3/3 3/8
cited [1] 18/10
                                        days [6] 14/11 14/12 15/24 20/12 24/1    elements [1] 8/14
civil [3] 1/19 3/4 6/18
                                        26/8                                     Elizabeth [2] 1/18 3/13
claim [3] 19/22 19/25 20/3
                                        DC [3] 1/16 1/20 8/17                    else [1] 7/9
clear [3] 8/15 14/17 27/9
                                        deadline [4] 11/12 11/13 17/5 18/2       emergency [3] 3/18 8/2 10/3
clearly [1] 3/19
                                        dealing [1] 12/18                        encompass [1] 27/6
COLUMBIA [2] 1/2 28/4
                                        dealt [1] 12/15                          encompassed [1] 23/16
come [9] 7/10 9/3 12/21 14/11 14/22
 18/6 20/15 23/16 23/25                 debate [3] 12/11 17/24 20/3              encompasses [2] 27/7 27/8
                                        decides [1] 16/13                        engage [2] 13/10 24/25
coming [1] 15/23
                                        decision [1] 12/15                       enjoin [1] 4/17
commensurate [5] 10/20 11/7 13/14
 18/24 19/4                             declarant [2] 9/20 22/11                 Enlow [2] 1/17 3/12
                                        declaration [2] 9/16 22/25               ensure [3] 4/10 7/17 11/6
complaint [2] 4/15 18/17
                                        Defendant [2] 1/7 1/17                   enter [1] 25/2
complete [1] 6/6
                                        delaying [1] 19/15                       Enterprises [1] 4/17
completely [1] 7/4
                                        Democracy [2] 7/12 10/6                  enters [1] 6/7
computer [1] 2/7
                                        deny [2] 24/4 24/9                       entire [2] 21/19 27/11
computer-aided [1] 2/7
                                        department [9] 1/5 1/18 3/4 3/12 9/20    entirely [1] 13/20
conceded [1] 4/15
                                        18/11 21/17 21/20 27/10                  entitled [6] 4/13 5/6 8/2 10/8 12/25
conceivably [1] 19/13
                                        department's [1] 8/24                     23/5
concern [1] 12/13
                                        depending [1] 6/25                       entitlement [1] 8/15
concerning [2] 8/8 8/9
                                        description [1] 9/18                     EPIC [28] 5/6 7/20 8/1 8/14 8/18 9/21
concluded [1] 15/17
                                        desire [1] 20/18                          10/6 11/7 11/15 11/19 11/19 12/15
concluding [1] 24/5
                                        determination [1] 17/18                   14/15 14/22 17/8 17/13 17/23 19/8
conclusion [2] 14/23 24/3
                                        determine [1] 19/10                       19/15 19/18 20/5 20/19 22/4 22/5
conducted [1] 6/5
                                        did [2] 8/3 17/13                         22/18 23/5 23/19 24/16
confer [7] 14/13 15/4 17/8 19/3 23/19
E                            fully [1] 20/18                       I
        Case 1:19-cv-00810-RBW    Document
                             further            25 15/5
                                      [4] 9/6 13/11  Filed
                                                        28/704/10/19 Page 31 of 35
EPIC's [11] 4/11 5/24 14/14 18/9 18/19                                        I'll [12] 6/22 7/10 7/19 13/7 15/13 18/3
 19/22 21/18 21/21 25/8 25/12 27/10    G                                       23/15 23/17 23/20 25/11 25/16 26/12
especially [2] 8/16 12/10                                                     I'm [4] 12/5 15/19 21/1 26/25
                                       General [11] 6/17 6/17 8/3 8/5 8/11
Esquire [3] 1/13 1/13 1/14             8/23 9/10 11/1 17/2 20/11 23/8         idea [3] 14/2 14/25 22/7
essence [2] 12/14 12/19                                                       identify [2] 3/6 19/9
                                       General's [2] 5/2 10/13
established [2] 13/12 24/7                                                    identifying [2] 18/18 25/20
                                       get [3] 12/3 12/6 16/4
even [7] 6/8 9/3 11/11 13/13 18/11                                            immediate [1] 7/5
                                       getting [2] 8/19 20/6
 21/16 25/22                                                                  immediately [3] 5/20 5/24 11/22
                                       given [2] 13/17 13/21
every [1] 20/7                                                                important [3] 16/1 20/22 20/23
                                       go [1] 15/3
exactly [9] 9/12 14/15 16/19 19/5                                             importantly [1] 10/21
                                       goes [1] 12/8
 19/11 19/18 19/19 23/21 23/24                                                impose [2] 21/1 21/3
                                       going [10] 4/19 10/25 12/7 13/25 14/2
exchange [1] 5/23                      14/19 17/22 19/19 20/3 24/20           imposes [1] 19/2
executive [3] 5/15 9/7 9/8                                                    include [2] 10/24 27/15
                                       Good [4] 3/7 3/10 3/11 3/14
exempt [3] 4/21 5/17 5/21                                                     includes [6] 6/24 9/8 17/17 23/12
                                       government [27] 7/25 8/6 9/2 10/5
exemptions [2] 3/22 9/20               10/10 12/11 13/24 14/2 14/10 14/12
                                                                               27/11 27/12
exist [2] 8/3 17/18                    14/22 15/21 16/7 16/13 16/21 19/7      inconsistent [1] 16/7
exists [2] 9/17 19/10                  19/14 20/11 20/23 21/5 21/13 21/25     Indeed [1] 8/19
expedite [2] 10/2 23/17                22/1 22/2 23/7 24/10 27/5              independent [1] 5/14
expedited [18] 4/13 7/16 21/7 21/13                                           indicates [1] 10/11
                                       government's [2] 9/24 21/10
 21/18 22/12 22/19 22/23 22/25 23/1                                           individuals [1] 5/11
                                       governmental [1] 6/19
 23/3 25/13 25/18 25/19 25/23 26/16                                           information [24] 1/3 1/14 3/3 3/8 7/2
                                       Grand [1] 8/8
 27/5 27/9                                                                     8/7 8/8 8/8 8/9 8/10 9/15 11/16 11/20
                                       grant [1] 4/5
expediting [1] 21/11                                                           11/25 12/4 12/4 12/9 14/3 15/14 17/24
                                       granted [5] 7/16 21/18 22/19 23/4
expedition [1] 23/4                    27/10
                                                                               18/15 19/22 20/19 23/13
expeditious [1] 24/15                                                         informed [1] 17/24
                                       granting [2] 7/20 25/13
expeditiously [10] 4/23 10/22 11/4                                            informs [1] 11/19
                                       guess [5] 3/24 12/5 15/13 15/19 23/19
 16/2 23/20 24/3 25/1 25/9 26/2 26/12                                         initial [1] 25/12
extent [4] 9/7 9/8 9/17 27/14          H                                      initiation [1] 7/5
extraordinary [1] 21/2                 had [7] 9/2 15/16 18/16 18/16 21/15    injunction [10] 3/15 4/9 12/24 18/7
extremely [2] 12/11 20/22              26/2 28/5                               18/13 19/24 21/2 24/5 25/3 26/6
                                         handled  [1] 7/14                    injunctions [2] 7/14 18/5
F                                                                             injunctive [7] 8/2 8/15 8/17 10/3 10/4
                                         happen [7] 10/25 17/10 17/12 19/5
fact [5] 4/2 7/23 13/18 17/13 23/16      22/9 24/16 25/22                      24/8 24/10
fails [1] 8/14                                                                instructed    [1] 19/3
                                         happened [2] 18/9 18/10
far [3] 6/4 19/12 21/11
                                         harm [15] 8/19 8/19 10/16 11/25 12/7 intelligent [1] 8/9
fashion [1] 9/12                         13/12 15/20 16/17 17/23 19/25 20/1   intend [1] 19/7
fast [1] 16/3                            20/4 20/8 21/6 24/7                  intention [1] 19/15
Federal [1] 1/19                                      10/11                   interest [6] 8/22 9/11 10/21 11/5 13/16
                                         harmed [1]
few [1] 16/25                                                                  26/1
                                         has [36]
file [12] 9/2 9/5 14/10 14/17 14/22 15/4                                      introductions     [1] 5/15
                                         hasn't [3] 7/8 20/2 25/22
 20/11 20/12 22/2 24/11 24/22 25/4                                            investigation    [1]  16/2
                                         have [34]
filed [12] 3/16 4/9 4/14 9/24 12/23                                           involve [1] 18/12
                                         haven't [1] 21/4
 18/7 19/9 20/7 23/6 24/1 25/12 26/10                                         involving [1] 18/5
                                         having [3] 12/5 14/22 16/11
filer [1] 15/13                                                               irreparable [15] 8/19 10/15 11/24 12/7
                                         he [2] 15/15 15/16
files [1] 14/12                                                                13/12 15/20 16/16 17/23 19/25 20/1
                                         hearing [4] 1/9 17/15 18/8 18/14
filing [1] 15/22                                                               20/1 20/4 20/8 21/6 24/7
                                         hearings [1] 11/18
final [5] 7/22 10/23 14/5 14/7 22/17                                          irreparably    [1] 10/11
                                         here [15] 3/15 8/16 8/22 9/13 10/9
finally [2] 7/19 9/14                    12/23 14/21 16/8 19/16 19/23 20/9    is  [92]
fine [2] 26/18 26/23                     21/4 21/21 23/25 26/2                issuance [1] 24/8
finish [1] 8/25                                                               issue [3] 5/7 11/24 18/2
                                         hereby [1] 28/4
finished [1] 5/3                                                              issued [1] 8/18
                                         hereto [1] 28/10
first [3] 4/25 7/15 25/19
                                         high [5] 19/24 20/5 20/7 22/11 22/12 issuing [1] 24/14
focus [1] 24/24                                                               it [30]
                                         highlight [1] 5/9
FOIA [13] 3/19 6/7 6/9 7/14 7/21 10/4                                         it's [17] 4/12 4/20 4/25 12/19 13/3
                                         his [1] 8/4
 11/6 19/2 20/7 21/18 23/10 24/19                                              13/25 14/2 14/17 15/17 18/20 18/22
                                         Honor [29]
 27/11                                                                         18/23 20/4 20/23 21/2 22/13 24/20
                                         Honor's [1] 18/12
following [1] 10/13                                                           its [11] 9/2 11/20 14/10 14/12 15/21
                                         HONORABLE [1] 1/10
foregoing [1] 28/7                                                             21/18 21/22 22/3 23/18 24/11 25/17
                                         hopefully [2] 16/9 23/25
forth [2] 8/23 22/24                                                          itself  [5] 4/25 9/19 10/17 21/12 25/7
                                         how [15] 3/17 7/13 10/10 12/6 13/25
forward [10] 3/5 10/22 14/9 14/19 15/3 14/2 14/25 16/9 16/16 16/19 16/20
 15/6 19/16 24/14 26/2 26/7                                                   J
                                         17/18 23/18 23/19 26/11
found [1] 18/12                                                               Jay [1] 1/13
                                         however [1] 21/9
foundation [1] 24/8                                                           John [1] 1/14
                                         humanly [1] 26/12
frame [4] 9/22 11/19 14/7 14/14                                               joint [7] 9/5 14/17 14/23 15/5 15/7
                                         hundreds [1] 13/19
frankly [1] 17/4                                                               20/12 25/4
free [2] 26/25 27/1                                                           Jones [4] 2/1 28/2 28/13 28/14
J                            maybe [1] 13/23                      O
        Case 1:19-cv-00810-RBW  Document
                             me [12] 3/12 3/1625
                                               3/18 Filed  04/10/19
                                                    3/25 4/5 15/8   Page 32 of 35
JSR [1] 26/8                                                                      o'clock [1] 27/3
                                         15/16 15/18 15/23 20/14 24/6 26/13
judge [3] 1/10 1/11 15/15                                                         obligation [1] 11/14
                                         mean [3] 4/19 13/23 23/18
judgment [2] 7/23 16/14                                                           obligations [2] 13/21 19/5
                                         means [1] 21/19
judicial [1] 10/24                                                                obtain [2] 8/2 8/16
                                         media [2] 11/20 27/19
jurisdiction [1] 11/3                                                             obtaining [1] 11/15
                                         meet [6] 8/14 14/13 15/4 15/23 20/6
Jury [1] 8/8                                                                      obviously [6] 3/25 4/12 7/1 11/8 13/10
                                         26/10
just [14] 3/16 7/10 7/11 7/19 11/9                                                21/2
 15/12 15/19 16/5 16/16 17/1 18/2 21/4   mentioned [1] 9/15
                                                                                  occur [2] 19/20 20/21
 25/11 26/20                             merits [1] 13/2
                                                                                  offered [3] 7/8 13/5 13/8
                                         met [1] 19/24
justice [6] 1/6 1/18 3/4 3/12 6/19                                                office [3] 5/11 9/15 21/24
 18/11                                   methods [1] 8/9
                                                                                  official [4] 2/1 28/2 28/8 28/14
                                         mid [2] 5/2 8/21
                                                                                  Oh [1] 12/2
K                                        mid-April [2] 5/2 8/21
                                                                                  OIP [6] 14/6 14/15 22/11 23/3 23/4
keep [1] 16/3                            moment [3] 17/3 22/14 26/20              23/9
key [1] 4/7                              month [1] 8/3
                                                                                  Okay [3] 20/14 22/16 23/15
know [23] 6/5 6/6 6/25 7/1 9/6 9/25      months [9] 12/20 12/21 12/22 12/22
                                                                                  once [3] 9/1 9/24 19/2
 11/24 12/17 13/23 13/24 14/7 16/1       14/20 14/20 14/21 18/16 25/12
                                                                                  one [6] 3/22 5/10 12/18 22/14 25/11
 16/2 16/18 19/19 23/11 23/15 23/18      more [4] 6/9 7/2 21/7 25/1               27/4
 23/19 24/19 25/20 27/18 27/21           morning [6] 3/2 3/7 3/10 3/11 3/14
                                                                                  ongoing [3] 8/10 17/2 17/23
knowledge [1] 6/24                       15/12
                                                                                  only [5] 16/17 17/22 21/12 21/15 24/16
                                         most [2] 12/17 14/9
                                                                                  opportunity [2] 3/20 25/5
L                                        mostly [1] 24/20
                                                                                  opposing [6] 5/23 13/8 17/14 24/17
laid [3] 8/4 10/17 20/11                 motion [3] 3/15 24/4 26/6                24/22 24/25
landscape [2] 16/19 19/11                motions [2] 1/9 7/22
                                                                                  order [10] 4/19 5/7 7/5 10/5 10/19 24/2
last [6] 12/17 12/17 17/14 18/9 18/11    move [5] 14/9 15/5 24/2 24/13 26/2       24/15 25/3 25/3 25/18
 24/17                                   moved [1] 16/17
                                                                                  ordered [3] 5/19 6/5 22/22
later [1] 12/6                           moving [1] 10/21
                                                                                  orderly [1] 19/1
law [2] 8/8 20/25                        Mueller [7] 4/25 10/17 13/4 18/20 25/6
                                                                                  other [11] 5/9 6/18 8/10 11/8 12/9
lawsuit [1] 23/6                         27/6 27/11
                                                                                  13/19 18/25 22/12 22/21 23/2 25/23
leapfrog [2] 22/18 23/5                  must [2] 8/7 10/19
                                                                                  our [25] 4/16 4/22 5/5 5/9 5/22 6/2
learn [1] 14/14                          my [5] 20/15 22/17 26/17 28/9 28/10      6/12 6/13 6/22 10/17 10/21 10/23
least [2] 16/6 21/11                     N                                        11/10 13/3 13/6 13/9 13/13 13/14 15/9
legal [1] 7/11                                                                    15/9 18/5 18/16 22/11 24/24 25/13
lesser [1] 12/10                      N.W [1] 2/2
                                                                                  out [13] 7/12 7/19 8/4 10/17 13/18
Let [2] 3/16 20/14                    name [1] 28/11
                                                                                  14/11 18/3 18/19 20/4 20/11 24/17
letter [1] 5/2                        narrow [4] 9/22 14/14 23/22 24/23
                                                                                  25/16 25/21
letters [1] 8/4                       narrowed [2] 13/9 25/8
                                                                                  outside [1] 6/19
like [1] 8/11                         narrowing [1] 22/4
                                                                                  over [5] 12/11 12/12 13/11 22/18 23/5
likelihood [1] 13/1                   nation [1] 20/22
                                                                                  own [2] 5/7 25/17
likely [1] 9/4                        National [1] 18/9
limited [1] 6/23                      neatly [1] 7/13                             P
literally [2] 17/3 21/22              necessarily [2] 5/21 6/8
                                                                                  pages [2] 18/20 28/7
litigate [1] 23/1                     necessary [1] 11/21
                                                                                  part [4] 20/19 27/14 27/16 27/20
litigation [3] 11/13 23/2 23/3        need [9] 4/1 4/10 11/5 17/11 17/15
                                                                                  particular [2] 11/9 26/25
living [1] 22/10                      18/17 23/15 23/17 23/23
                                                                                  parties [13] 3/5 14/13 14/17 15/4
long [4] 13/25 14/2 16/20 23/18       needed [1] 27/4                             15/22 16/3 18/6 19/2 19/3 25/4 26/1
longer [1] 4/13                       needs [4] 9/20 12/24 19/12 19/13            26/10 26/13
lost [1] 11/15                        negotiate [1] 12/21
                                                                                  pause [1] 22/15
                                      negotiations [2] 13/11 24/25
                                                                                  Payne [2] 4/17 12/9
M                                     nine [1] 23/1
                                                                                  period [1] 14/13
machine [3] 2/7 28/4 28/9             no [10] 1/4 4/12 8/18 8/19 10/2 13/3
                                                                                  permitted [1] 22/18
made [5] 6/16 12/14 13/15 14/3 16/12 13/5 19/15 19/21 21/17                       personal [1] 8/10
make [2] 12/4 17/21                   nonexempt [1] 7/24
                                                                                  phases [1] 6/1
making [1]  4/21                      normal [2] 6/9 12/1
                                                                                  piecemeal [2] 9/12 25/19
mandatory [1] 8/17                    not [47]
                                                                                  place [6] 3/24 8/5 9/23 16/6 20/11 24/2
manner [1] 21/7                       note [5] 6/22 11/12 13/7 24/16 25/11
                                                                                  plaintiff [5] 1/4 1/13 3/16 10/8 15/25
many [5] 12/9 15/1 16/9 16/19 17/18 noted [2] 7/15 10/24                          plaintiff's [1] 3/16
Marc [1] 1/13                         notes [2] 25/17 28/9
                                                                                  plaintiffs [2] 3/8 21/7
material [10] 4/20 4/23 5/4 5/17 5/22 nothing [3] 11/13 17/6 17/6                 plan [1] 14/18
6/25 7/24 9/1 13/19 13/22             now [17] 3/23 4/8 4/16 7/1 10/3 12/18
                                                                                  please [1] 3/6
materials [2] 7/3 11/2                14/10 17/11 17/16 19/5 19/8 20/3 22/1
                                                                                  point [30]
matter [8] 3/15 6/8 13/16 14/21 16/1  24/16 24/21 25/15 25/22
                                                                                  points [3] 7/12 13/18 16/25
17/2 20/22 24/3                       number   [5] 3/5 9/19 18/3 18/4 18/11
                                                                                  Policy [1] 9/15
matters [2] 6/7 8/10                  numerous    [1] 10/7
                                                                                  position [8] 4/16 6/4 14/4 16/14 16/18
may [10]  4/2 4/4 12/16 13/24 15/10   NW  [2]  1/15 1/19
                                                                                  16/21 19/10 24/2
15/11 16/8 26/14 26/21 26/24                                                      possible [13] 10/22 11/5 14/15 16/3
P                                        quickly [4] 7/11 13/22 20/19 20/21     requested [2] 4/6 14/1
        Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19  Page[1]
                                                        requester 3320/7
                                                                       of 35
possible... [9] 16/4 17/22 19/11 20/20 R
20/21 20/24 23/21 25/10 26/12                           requesting [1] 3/18
                                         raise [1] 12/9                          requests [18] 6/9 13/19 14/16 17/8
potential [1] 7/15
                                         range [1] 13/21                          22/4 22/12 22/19 22/21 22/25 23/1
potentially [1] 25/21
                                         RBW [1] 1/4                              23/3 23/6 23/21 25/8 25/18 25/21
practicable [11] 4/11 7/18 10/22 11/14
                                         re [1] 3/3                               25/23 27/8
12/25 13/3 17/7 17/9 18/1 18/23 21/21
                                         reached [1] 24/17                       require [4] 23/20 25/2 26/9 26/13
practice [1] 26/1
                                         read [1] 21/21                          required [2] 4/12 17/10
preferable [1] 26/22
                                         realized [1] 15/16                      requirement [2] 18/1 24/8
preferred [1] 26/18
                                         really [6] 11/24 12/13 12/19 13/2 13/17 resolution [4] 7/22 10/23 14/5 14/8
prejudice [1] 24/9                        17/1                                   resolved [1] 21/15
preliminary [10] 4/9 7/13 8/15 12/23
                                         reason [2] 12/23 12/23                  respect [2] 13/1 18/24
18/5 18/7 18/13 19/24 25/2 26/6
                                         reasonable [1] 6/6                      response [4] 7/25 10/20 11/6 26/4
prepared [4] 5/4 18/14 19/8 26/14
                                         reassess [1] 9/4                        responsive [8] 4/18 6/4 11/10 17/17
preparing [1] 17/4
                                         reassigned [1] 15/18                     18/15 18/19 19/9 25/20
presented [1] 13/2
                                         receive [5] 5/6 10/11 10/12 10/18       rest [2] 8/20 9/9
presumably [1] 20/7                       11/25                                  result [1] 20/23
prior [3] 5/14 10/12 18/24
                                         recess [1] 20/16                        resuming [1] 20/16
prioritize [2] 17/20 24/24
                                         recognize [1] 10/8                      review [8] 10/13 10/24 11/3 11/4 17/8
prioritized [2] 13/9 25/8
                                         recognized [1] 10/4                      21/11 26/15 27/5
prioritizing [1] 13/20
                                         recognizes [1] 10/7                     reviewable [1] 11/7
priority [1] 5/25
                                         record [4] 3/6 5/6 5/20 18/20           reviewed [4] 14/3 16/11 18/4 19/12
privacy [5] 1/3 1/14 3/3 3/8 8/10
                                         recorded [1] 2/7                        reviewing [1] 18/21
procedure [1] 16/6
                                         records [17] 4/18 4/22 6/4 6/14 7/1     right [12] 3/20 3/23 12/18 14/10 16/1
proceed [3] 6/1 16/14 26/11               9/17 10/16 11/10 11/15 13/6 17/18       19/23 20/3 20/4 21/16 24/16 27/8
proceeding [3] 11/17 12/17 21/7           18/15 18/18 20/2 20/6 21/23 25/20       27/17
proceedings [6] 2/7 9/6 15/5 27/23
                                         redact [1] 8/25                         Room [1] 2/2
28/5 28/8
                                         redacted [1] 8/7                        Rotenberg [1] 1/13
process [27] 3/23 5/20 8/4 8/6 8/11
                                         redacting [2] 8/6 8/12                  routinely [1] 6/7
8/12 8/23 8/25 10/2 11/14 12/24 13/3
                                         redactions [1] 4/3                      RPR [2] 2/1 28/14
13/13 13/22 14/1 14/7 17/13 17/16
                                         reference [7] 3/24 4/3 14/24 15/21      ruled [1] 26/5
17/21 18/18 18/23 19/1 20/10 21/20
                                          16/15 21/10 21/15                      ruling [1] 20/15
23/5 24/18 25/17
                                         referenced [1] 14/25
processed [4] 4/23 9/9 23/24 25/9                                                S
                                         references [1] 20/24
processes [2] 4/11 25/18
                                         referencing [1] 6/10                    said [6] 8/11 8/18 20/5 23/7 27/4 28/8
processing [34]
                                         referrals [3] 6/15 6/15 6/16            same [4] 7/20 8/20 15/14 20/8
produce [5] 10/5 13/14 18/1 18/23
                                         referred [1] 18/4                       sanctions [1] 6/18
24/15
                                         refers [2] 6/13 17/5                    say [3] 18/22 18/22 19/22
produced [10] 2/7 4/1 7/18 14/4 16/12
                                         refusal [1] 13/13                       saying [2] 11/23 17/1
16/13 16/22 19/13 20/2 23/25
                                         regardless [1] 4/20                     schedule [11] 4/24 6/7 12/21 16/10
produces [1] 20/25
                                         REGGIE [1] 1/10                          17/9 18/8 19/4 19/23 22/7 24/15 26/15
production [4] 3/21 4/1 5/8 26/15
                                         regular [1] 9/23                        scheduling [1] 24/2
program [1] 12/16
                                         regulation [1] 6/15                     scope [7] 9/21 13/9 17/19 22/6 23/21
Programs [1] 1/19
                                         regulations [1] 6/21                     24/23 24/24
Project [1] 10/6
                                         regulatory [1] 6/20                     scoping [1] 25/21
projection [1] 13/25
                                         rejected [1] 20/4                       scrub [1] 3/20
proposal [3] 4/22 10/18 13/7
                                         related [2] 15/17 18/2                  search [4] 6/4 17/17 25/20 25/24
propose [3] 9/6 14/18 26/14
                                         release [7] 4/20 5/4 9/11 22/8 23/9     searched [1] 23/23
proposed [5] 4/24 5/22 7/6 13/5 16/7      23/9 25/6                              second [1] 7/16
proposing [3] 15/5 15/7 21/25
                                         released [9] 3/24 4/24 5/16 9/25 10/14 see [5] 15/24 16/5 16/16 23/21 23/24
Protect [1] 7/12                          19/17 22/2 22/9 26/7                   seek [2] 11/4 17/24
provide [7] 3/17 7/2 10/20 11/2 11/16
                                         relevant [1] 16/25                      seeking [8] 9/7 9/12 9/22 14/16 15/14
25/5 25/7
                                         relief [12] 3/18 4/5 7/15 7/20 7/21 8/2 19/18 22/5 22/5
provides [1] 11/6                         8/15 8/17 10/3 10/4 24/9 24/10         seems [2] 3/18 3/25
public [17] 5/4 5/16 6/24 8/20 8/22
                                         remedies [1] 6/18                       seen [1] 5/14
10/12 10/19 10/25 11/5 11/19 12/5
                                         remedy [2] 21/2 21/3                    SENIOR [1] 1/10
12/11 12/13 13/16 16/1 17/23 20/3
                                         repeatedly [1] 10/4                     sensible [1] 13/20
public's [1] 9/11
                                         reply [2] 5/10 18/5                     serial [1] 9/11
purpose [1] 5/18
                                         report [42]                             served [1] 8/22
pursuing [1] 21/6
                                         reported [1] 28/4                       set [4] 8/23 17/8 19/4 22/24
put [4] 14/4 16/13 24/2 25/15
                                         Reporter [4] 2/1 2/1 28/2 28/14         seven [7] 6/13 14/11 14/12 15/23
putting [1] 16/5
                                         reports [2] 5/10 5/14                    20/12 24/1 26/8
Q                                        representation [2] 5/1 5/8              several [4] 16/18 17/4 17/22 19/6
                                         representations [2] 13/15 18/24         Shapiro [1] 3/13
question [3] 4/7 4/8 27/4
                                         represented [2] 24/6 25/23              short [1] 20/14
questions [1] 21/9
                                         request [35]                            shorthand [3] 2/7 28/5 28/9
queue [1] 25/15
S                                        summarized [1] 5/1                       today [2] 15/18 17/16
        Case 1:19-cv-00810-RBW  Document
                             summarizes     25 Filed 04/10/19
                                        [1] 7/13               Page[2]3414/22
                                                            together      of 35
                                                                              18/6
should [17] 3/24 8/18 9/23 10/5 10/14
 14/4 17/10 19/5 20/4 20/10 21/20 22/9   summary [2] 7/22 16/14                   track [1] 16/4
 22/18 23/25 25/15 25/22 26/11           sure [1] 27/6                            transcribed [1] 28/9
                                         system [1] 6/19                          transcript [3] 1/9 2/7 28/8
showing [3] 8/15 15/20 19/25
                                                                                  transcription [1] 2/7
shows [1] 8/18                           T                                        transparent [1] 20/24
side [1] 26/19
                                         table [1] 3/13                           Trial [2] 1/17 1/18
significance [1] 13/17
                                         tailored [1] 25/9                        truly [1] 25/13
significant [3] 12/12 12/17 12/18
                                         take [8] 4/10 9/23 12/22 13/25 14/2      try [4] 17/13 19/9 23/20 26/11
significantly [1] 13/8                    20/11 20/14 22/1                        Tuesday [1] 1/6
similar [3] 13/19 13/22 13/22
                                         taken [2] 6/3 20/16                      two [2] 5/9 18/10
simply [15] 5/5 8/14 10/2 10/8 12/20
                                         taking [2] 3/24 8/5                      type [2] 6/11 16/10
 17/10 18/2 19/24 20/1 20/6 20/9 23/5
                                         talk [1] 22/6                            typically [2] 7/22 19/2
 23/6 24/21 26/2
                                         talking [8] 14/20 14/21 15/1 16/10
single [1] 18/20                          16/17 16/20 16/20 19/12                 U
slightly [1] 4/8
                                         ten [3] 22/25 23/1 27/3                  U.S [2] 1/18 2/2
so [23] 4/7 5/19 6/4 6/12 11/5 12/19
                                         testify [1] 17/4                         ultimate [2] 7/20 7/21
 13/1 13/11 13/19 15/17 16/4 18/21
                                         testifying [1] 17/3                      ultimately [1] 4/23
 19/10 21/25 22/9 23/22 23/25 24/4
                                         testimony [1] 28/5                       under [7] 3/19 3/22 4/12 4/17 6/20
 24/9 25/12 25/19 25/25 26/18
                                         than [6] 4/2 4/8 6/9 11/25 12/6 21/8     12/25 17/10
some [4] 3/23 12/5 14/16 21/14
                                         Thank [5] 7/25 8/1 16/23 22/17 27/22     understand [9] 3/23 11/21 11/23 12/3
somehow [1] 12/7                                                                  14/15 15/18 21/10 22/10 24/12
                                         that [205]
something [1] 21/11
                                         that's [11] 4/5 5/25 7/19 9/12 10/6      understanding [2] 12/6 22/5
soon [10] 4/11 7/18 11/14 12/24 16/4      11/5 12/8 15/14 17/24 21/15 26/23       understood [1] 21/15
 17/7 17/9 18/1 19/10 21/21
                                         their [8] 9/21 10/20 11/12 11/13 18/24   undertaking [1] 8/24
sooner [3] 5/3 11/25 12/6                 19/4 19/24 26/6                         unique [1] 12/12
sort [2] 8/17 11/1
                                         them [1] 22/6                            UNITED [5] 1/1 1/5 1/11 3/4 28/3
sought [3] 3/21 15/14 20/20
                                         then [16] 9/1 9/3 9/25 11/15 14/17       universe [1] 23/23
sources [1] 8/9                           15/4 15/22 15/23 16/12 17/10 19/17      until [1] 11/11
sparingly [1] 8/18                        20/12 22/2 23/9 25/14 26/8              upcoming [1] 11/18
Spariro [1] 1/18
                                         there [12] 4/21 5/10 5/11 5/14 7/2       update [1] 25/7
Special [8] 5/11 6/14 6/16 6/17 6/21      11/18 12/12 12/13 15/19 21/14 22/21     updated [1] 25/6
 8/25 11/17 21/23
                                          27/3                                    upon [1] 24/5
specific [2] 5/20 6/14
                                         there's [11] 3/23 9/18 10/2 10/7 10/16   urgent [3] 6/9 12/11 17/2
specifically [3] 5/13 5/17 25/9           13/18 13/19 16/16 20/3 22/25 23/2       us [4] 14/4 16/8 16/13 24/25
stage [1] 25/24
                                         thereafter [2] 26/10 26/12
stale [1] 12/9
                                         therefore [2] 16/3 25/14                 V
standard [3] 17/7 17/25 20/9                                                      valuable [1] 11/15
                                         Thereupon [2] 20/16 27/23
started [1] 14/6                                                                  value [1] 12/10
                                         these [7] 14/1 14/16 14/24 16/11 22/4
stated [6] 8/5 8/11 9/10 9/21 22/11       22/18 27/8                              versus [2] 3/3 12/15
 23/8                                                                             very [8] 6/13 9/4 14/16 15/25 20/4 26/9
                                         they [16] 5/21 8/16 9/7 9/9 9/14 9/18
statements [1] 5/10                       9/19 13/21 18/17 19/24 19/25 23/4        27/3 27/22
STATES [5] 1/1 1/5 1/11 3/4 28/3          23/6 27/14 27/17 27/20
stating [1] 9/16
                                         they're [7] 5/17 8/12 9/12 9/22 17/9     W
status [14] 7/1 9/5 11/20 14/18 14/23     21/22 27/16                             wait [4] 12/20 17/11 19/16 20/10
 15/5 15/8 20/12 24/15 24/22 25/4 25/6                                            waiting [1] 17/22
                                         they've [5] 11/8 13/4 13/5 18/16 20/1
 25/8 26/3                                                                        waiving [1] 25/14
                                         thing [2] 7/20 25/11
statute [5] 3/19 3/22 4/12 12/25 17/10                                            WALTON [1] 1/10
                                         think [12] 7/11 7/13 10/21 13/16 15/17
statutory [1] 17/25                       18/22 19/1 19/5 19/16 20/23 25/22       want [4] 11/4 12/3 12/4 17/16
step [2] 3/5 25/19                        27/4                                    wanting [1] 19/23
still [1] 25/23                                                                   wants [1] 17/7
                                         third [3] 5/22 6/11 11/9
Street [1] 1/19                                                                   warrantless [1] 12/16
                                         this [75]
subcategories [1] 6/24                                                            was [12] 4/14 6/23 12/14 12/14 13/10
                                         those [6] 5/20 7/3 9/23 16/15 23/6
subcategory [1] 5/20                      23/24                                   15/12 15/15 21/13 21/14 22/18 22/20
subject [2] 9/19 20/22                                                            27/3
                                         though [1] 21/19
submitted [5] 4/4 9/16 15/8 27/17                                                 Washington [4] 1/5 1/16 1/20 2/3
                                         thought [1] 21/14
 27/20                                                                            way [5] 14/9 15/3 16/5 24/13 26/7
                                         three [2] 4/21 10/16
subscribed [1] 28/10                                                              we [53]
                                         through [2] 11/20 24/14
subset [1] 6/14                                                                   we'd [1] 16/9
                                         Thursday [1] 26/22
substantial [1] 7/3                                                               we'll [2] 9/25 24/1
                                         till [1] 9/3
success [1] 13/2                                                                  we're [18] 4/13 4/21 12/18 12/23 12/25
                                         time [21] 4/4 4/9 4/14 6/23 8/20 9/20
suffered [1] 20/1                         10/12 11/15 11/19 12/13 12/16 12/19     14/20 14/21 15/1 16/10 16/17 16/19
sufficient [1] 15/20                      13/24 14/7 14/13 16/10 18/6 18/7 22/1   16/20 17/19 17/21 19/11 19/23 22/10
suggested [3] 15/21 21/5 21/8             22/22 26/25                             27/1
Suite [1] 1/15                                                                    we've [9] 4/24 5/14 5/22 7/6 7/15
                                         timeline [3] 7/6 11/7 13/4
summaries [8] 5/12 5/13 5/15 9/8 9/9                                              10/17 13/8 13/12 24/23
                                         timetable [1] 23/18
 23/12 27/7 27/13
W
        Case 1:19-cv-00810-RBW Document 25 Filed 04/10/19 Page 35 of 35
week [8] 14/18 15/9 15/10 17/14 24/17
24/23 25/4 26/3
weeks [7] 14/21 16/18 17/4 17/22
18/17 18/21 19/6
well [15] 6/6 8/6 8/12 8/12 10/7 10/15
13/23 15/3 22/13 23/15 26/9 27/1 27/3
27/15 27/22
were [7] 5/13 5/15 17/1 22/19 25/12
27/17 27/20
what [42]
what's [1] 24/5
whatever [1] 16/13
when [9] 10/12 15/8 15/15 16/18 17/14
19/8 19/19 23/16 23/25
where [6] 9/4 9/25 11/1 14/5 15/24
16/14
whereof [1] 28/10
whether [6] 3/22 4/20 7/2 7/23 27/7
27/7
which [26] 3/21 4/8 4/11 5/5 6/4 6/7
6/8 6/20 6/23 6/25 8/16 8/17 9/3 10/23
10/25 11/12 12/12 12/15 12/16 12/25
13/7 13/12 17/9 18/4 19/5 25/21
who [1] 11/19
who's [1] 20/7
wholesale [1] 25/18
why [2] 4/4 11/5
wide [1] 13/21
will [16] 4/3 5/3 7/21 9/4 9/9 11/15
15/18 16/3 19/22 23/7 23/9 24/2 24/4
24/9 24/10 26/9
willing [4] 6/1 13/10 17/19 17/21
wiretapping [1] 12/16
withholding [1] 4/18
withholdings [2] 10/25 11/4
within [7] 5/11 7/4 11/18 14/13 23/17
23/24 24/22
without [1] 24/9
witness [1] 28/10
work [2] 19/8 22/3
world [2] 9/4 22/10
would [37]
wouldn't [1] 25/1
Y
year [2] 18/10 18/11
Yes [4] 4/7 16/24 22/24 24/11
you [33]
you'd [1] 19/10
you'll [1] 23/19
you're [3] 3/18 11/23 27/6
your [34]
yourselves [1] 3/6
